Citation Nr: 0828508	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO. 02-19 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle injury.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

In a July 2007 decision, the Board denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  The Board remanded several other claims - for initial 
ratings higher than 10 percent for bilateral 
(i.e., right and left knee) patellar tendonitis, for an 
effective date earlier than March 20, 2002, for the grant of 
service connection for the bilateral patellar tendonitis, and 
for initial compensable ratings for bilateral ganglion cysts 
on the wrists.  The Board remanded those claims because the 
veteran had filed a timely notice of disagreement (NOD), but 
had not received a statement of the case (SOC) concerning 
those claims or had an opportunity to perfect an appeal to 
the Board regarding them by, in response to the SOC, filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board also remanded his claims for service connection for 
a low back disorder, for residuals of a right ankle injury, 
and for a right shoulder disorder.

On remand, the Appeals Management Center (AMC) issued a 
decision in April 2008 granting the claim for service 
connection for a low back disorder.  The AMC "staged" the 
veteran's rating for this disability - assigning an initial 
10 percent rating retroactively effective as of March 20, 
2002, a higher 20 percent rating retroactively effective as 
of April 11, 2005, and an even higher 40 percent rating 
retroactively effective as of August 29, 2007.  He has not 
appealed those initial ratings or their effective dates.  So 
the low back disorder claim is no longer at issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating 
he must separately appeal these downstream issues).  See, 
too, 38 C.F.R. § 20.200 (2007) and Fenderson v. West, 12 
Vet. App. 119 (1999).

Also on remand, in May 2008, the AMC issued a SOC concerning 
the claims for initial ratings higher than 10 percent for the 
bilateral patellar tendonitis, for an effective date earlier 
than March 20, 2002, for the grant of service connection for 
the bilateral patellar tendonitis, and for initial 
compensable ratings for the bilateral ganglion cysts on the 
wrists.  However, the veteran did not submit a timely 
substantive appeal (VA Form 9 or equivalent) in response to 
that SOC to perfect an appeal to the Board concerning these 
additional claims, so they, too, are no longer at issue.  See 
38 C.F.R. § 20.200.

This leaves only the claims for service connection for 
residuals of a right ankle injury and for a right shoulder 
disorder.  The AMC issued a supplemental SOC (SSOC) in May 
2008 continuing to deny these claims and has since returned 
them to the Board for further appellate consideration.


FINDINGS OF FACT

1.  There is no competent medical evidence indicating the 
veteran currently has any residuals of a right ankle injury, 
much less related to his military service.

2.  There also is no evidence of a chronic right shoulder 
disorder during his military service or of right shoulder 
arthritis within one year after his service ended, nor is 
there competent medical evidence of an etiological link or 
nexus between his current right shoulder disorder and his 
period of active military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a right ankle disability due to 
an injury sustained or a disease contracted during his active 
military service or from aggravation during service of a pre-
existing condition. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A right shoulder disorder also was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file shows compliance with the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2007).  
That is, by way of a letter dated in August 2002, as well as 
a follow-up letter subsequent to Board's remand, issued in 
August 2007, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him 
in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It equally 
deserves mentioning that in an intervening March 2006 letter 
he was informed that downstream disability ratings and 
effective dates will be assigned if his service-connection 
claims are eventually granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).



The initial August 2002 VCAA notice letter was issued prior 
to initially adjudicating the claims, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  And although the second and third letters 
were not issued until well after that initial adjudication, 
VA has ultimately provided all notice required by § 5103(a).  
Moreover, since providing that additional more recent notice, 
the AMC has gone back and readjudicated the claims in the May 
2008 SSOC.  This is important to point out because the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that a SOC or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

Neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the Federal 
Circuit Court held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).

Here, if even arguably there was any deficiency in the notice 
to the veteran or the timing of these notices, it is harmless 
error. See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records, private medical records, 
and VA medical records - including the reports of his VA 
compensation examinations following the Board's July 2007 
remand for medical nexus opinions concerning the etiology of 
his right ankle and right shoulder disorders, but in 
particular, whether they are somehow attributable to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Whether the Veteran is Entitled to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).

As a chronic condition, per se, arthritis will be presumed to 
have been incurred in service if manifested to a compensable 
degree (of at least 10 percent) within one year after 
service.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (there can be no valid claim absent proof of 
a present disability).

I.  Residuals of a Right Ankle Injury

The veteran alleges he injured his right ankle during his 
military service, resulting in current right ankle disability 
and, therefore, entitling him to service connection.

The veteran's service medical records confirm he received 
treatment for right ankle pain in November 1977 following 
trauma to this ankle.  An X-ray of this ankle revealed no 
fracture, though a sclerotic line through the medial aspect 
of the talus was noted.  The diagnosis was right ankle 
bruise.  There are no further indications of any right ankle 
pathology during the remainder of his military service, 
which ended in November 1979.

The veteran first complained of right ankle pain, after 
service, in July 2003.  He also testified during his hearing 
that this ankle "flares [up]" sometimes, lasting a day or 
two, and that it is painful to walk on.

So to determine whether there is any correlation between the 
veteran's current right ankle complaints and the injury he 
sustained while in service, the Board remanded this claim in 
July 2007 for a medical nexus opinion concerning this.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (a VA 
examination and opinion are needed when necessary to decide a 
claim).

During this requested VA medical examination of the right 
ankle in August 2007, it was reported that the veteran's 
claims folder had been reviewed for his pertinent medical and 
other history.  He complained of right ankle swelling and 
stiffness.  The examination revealed there was no current 
evidence of a right ankle disability.  An X-ray of this ankle 
revealed no abnormality.  The examiner acknowledged the 
veteran was treated once in 1977 for what amounted to a right 
ankle sprain, but also pointed out that no further treatment 
was found in the service records and that there was no 
evidence of any right ankle treatment after service 
discharge.

As already explained, in order to be considered for service 
connection, a claimant must first have a disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
compensation only may be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability).  Current medical evidence of 
disability is a threshold, indeed perhaps the most 
fundamental, requirement of service connection.  Pond, supra.  
Here, though, the medical evidence clearly indicates the 
veteran does not have a current disability involving his 
right ankle.  It follows that if there is no current 
disability there obviously is no means of causally relating a 
disability that, for all intents and purposes he does not 
even have, to his military service.  And this is true even, 
as mentioned, accepting that he injured his right ankle while 
on active duty.



The Board has considered the doctrine of reasonable doubt, 
but for the reasons and bases discussed finds it to be 
inapplicable as the record contains no competent medical 
evidence of a current disability, so the preponderance of the 
evidence is unfavorable.  38 C.F.R. §§ 3.102, 3.159(a)(1).

II.  A Right Shoulder Disorder

The veteran asserts that he has right shoulder disability 
that is related to what he describes as a"fatty shoulder" 
that he received treatment for during service.  

Service medical records show the veteran received treatment 
for a rash and mole on his right shoulder, diagnosed as 
dermatofibroma and pigmented hairy nevus.  His service 
medical records are entirely unremarkable for any complaints, 
findings, or diagnoses referable to a musculoskeletal 
disability of the right shoulder, including degenerative 
joint disease (i.e., arthritis).  And, as mentioned, 
his military service ended in November 1979.  There also is 
no indication of arthritis in his right shoulder within one 
year of his discharge.

Private medical records dated in July 1985 show the veteran 
received treatment for traumatic subdeltoid bursitis of the 
right shoulder, but sustained during a fall while at work 
aboard a train.  A private medical record dated in September 
1991 shows he received treatment for right and left shoulder 
sprains, but following a motor vehicle accident.

Still, because he had experienced relevant dermatological 
symptoms involving his right shoulder while in the military, 
the Board remanded this claim in July 2007 for a medical 
nexus opinion concerning whether any current right shoulder 
disability is attributable to those symptoms he experienced 
in service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) (a 
VA examination and opinion are needed when necessary to 
decide a claim).



The report of the August 2007 VA medical examination of the 
right shoulder, on remand, shows the examiner reviewed the 
claims folder for the veteran's pertinent medical and other 
history.  He complained of right shoulder pain.  
An X-ray revealed right shoulder degenerative joint disease.  
In a March 2008 opinion, the examiner stated it was less 
likely than not the veteran's mild arthritis in this shoulder 
was related to the mole found while he was in the military.  
The examiner pointed out the only (service) documentation was 
a right shoulder mole, and that there was no documentation of 
right shoulder injuries or pain in service.  The examiner 
further indicated that literature did not support that a mole 
would cause arthritis of a joint, and that the veteran had 
arthritis in both shoulders (i.e., not just his right 
shoulder at issue), which was consistent with aging.

So there is not the required medical nexus evidence 
etiologically linking any current right shoulder disability, 
even accepting that the veteran presently has problems with 
this shoulder caused by arthritis, to his military service.  
The Board must rely on the medical evidence to determine 
whether there is an etiological link between his service and 
his current disability, which is the third requirement for 
establishing his entitlement to service connection.  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, though, there is the required unfavorable 
medical evidence.

While the veteran, even as a layman, is competent to provide 
evidence regarding injury and symptomatology (such as noting 
he experiences pain in his right shoulder), he is not 
competent to provide evidence regarding the medical etiology 
of a disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).



After comprehensively reviewing the evidence of record, the 
Board is led to conclude there is not such a state of 
equipoise (relative equal balance) of the positive evidence 
with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Rather, the preponderance of the evidence is 
unfavorable.  So the veteran's claim of entitlement to 
service 
connection for a right shoulder disorder must be denied.


ORDER

The claim for service connection for residuals of a right 
ankle injury is denied.

The claim for service connection for a right shoulder 
disorder also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


